Case 2:20-cv-02756-GRB-AKT Document 1-1 Filed 06/22/20 Page 1 of 16 PageID #: 6




                               EXHIBIT A
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                               INDEX NO. 604487/2020
         Case
NYSCEF DOC.   2:20-cv-02756-GRB-AKT
            NO. 4                   Document 1-1 Filed 06/22/20 PageRECEIVED
                                                                     2 of 16 PageID #: 05/27/2020
                                                                              NYSCEF:  7




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NASSAU


         BR RESTAURANT CORP. d/b/a BRUNO'S
         RESTAURANTE ITALIANO,

                                       Plaintiff,
                                                                      AMENDED SUMMONS


                                -against-

                                                                         Index No. 604487/2020

         NATIONWIDE MUTUAE INSURANCE
         COMPANY,

                                       Defendant.


         To the above named Defendant:

                You Are Hereby Summoned to answer the complaint in this action, and to serve a copy
         ofyour answer, or, ifthe complaint is not served with this summons, to serve a notice of
         appearance with a demandfor the complaint, on the plaintiffs attorneys within 20 days after the
         service ofthis summons, exclusive ofthe day ofservice, where service is made by delivery upon
         you personally within the state, or within 30 days after completion ofservice where service is
         made in any other manner. In case ofyourfailure to appear or answer,judgment will be taken
         against you by defaultfor the reliefdemanded in the complaint.
                Plaintiffdesignates Nassau County as the place of trial.
                The basis ofthe venue is Defendant's place of business
                Dated this 27th day of May, 2020.
                                                             COL                CHESTER LLP
                                                             Attorney,          ntiff
                                                             By: Michael S/Cole, Esq.
                                                             767 Third Avenue - 24th Floor
                                                             New York, New York 10017
                                                             Tel: (212)599-1535
                                                             Email: mscole@chcllp.com

                                                             Temporary Operating Address:
                                                             2009 Park Avenue
                                                             P.O. Box 160
                                                             Atlantic Beach, New York 11509



                                                    Page 1 of 1

                                                      1 of 1
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                              INDEX NO. 604487/2020
         Case
NYSCEF DOC.   2:20-cv-02756-GRB-AKT
            NO. 5                   Document 1-1 Filed 06/22/20 PageRECEIVED
                                                                     3 of 16 PageID #: 05/27/2020
                                                                              NYSCEF:  8




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NASSAU


         BR RESTAURANT CORP. d/b/a BRUNO'S
         RESTAURANTE ITALIANO,

                                              Plaintiff,
                                                                    AMENDED COMPLAINT


                               - against -

                                                                      Index No. 604487/2020

         NATIONWIDE MUTUAL INSURANCE
         COMPANY,

                                              Defendant.




                The plaintiff BR Restaurant Corp. d/b/a Bruno's Restaurante Italiano, by its attorneys

         Cole Hansen Chester LLP,complaining ofthe defendant respectfully alleges:




                                                   The Parties




                1.      The plaintiff BR Restaurant Corp. d/b/a Bruno's Restaurante Italiano (hereinafter

         "Bruno's Restaurante") is a restaurant business located atl58-22A Crossbay Boulevard, Howard

         Beach, New York.




                2.      The defendant Nationwide Mutual Insurance Company (hereinafter

         "Nationwide") is a foreign corporation organized and existing under the laws of State of Ohio

         and duly authorized to do insurance business and doing business in the State of New York,

         Coimty of Nassau.




                                                   Page I of6

                                                      1 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                 INDEX NO. 604487/2020
         Case
NYSCEF DOC.   2:20-cv-02756-GRB-AKT
            NO. 5                   Document 1-1 Filed 06/22/20 PageRECEIVED
                                                                     4 of 16 PageID #: 05/27/2020
                                                                              NYSCEF:  9




                3.      Plaintiff Bruno's Restaurante has a business interruption insurance policy with

         defendant Nationwide wherein defendant has refused plaintiffs claim for coverage as further

         detailed below.




                                             Statement ofClaim in Brief



                4.      Whereas rule oflaw mandates material ambiguity in an insurance policy held

         against the insurer, whereas strong equities favor the insured in present extraordinary

         circumstances: defendant insurer must make good business interruption coverage reasonably

         promised to the insured per the strict interpretation ofthe terms of the insurance contract.



                5.      The business interruption insurance policy with the insured in this case has been

         ambiguously if not intentionally written in deceptive marnier -formatted as to make coverage

         appear broader than the insurer is willing to provide. In fitting consequence, the deceptive

         formatting created an ambiguity in interpreting the coverage at issue. This ambiguity must be

         held against the insurer as a matter of law.



                6.      The insurance policy as strictly written promises omnibus business interruption

         insurance coverage except for express conditional limitation on coverage viz. exclusions

         represented as being contained in designated sections only. The insurer then placed an omnibus

         exclusion, the exclusion at issue, concerning virus infection, in an undesignated other section.




                                                        Page 2 of6

                                                          2 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                  INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                5                  Document 1-1 Filed 06/22/20 PageRECEIVED
                                                                    5 of 16 PageID #: 10
                                                                             NYSCEF:  05/27/2020




         One not reasonably likely to be found by the insured and contrary to the promise made in the

         earlier conditional limitation provision.



                7.      An insurance company with years of experience, batteries oflawyers, knew or

         reasonably should have known,formatting the policy in this way is likely to mislead the insured

         on coverage. Hoisted on its own petard in doing so, the insurer created ambiguity to be

         construed against it per the material facts ofthe claim detailed below.



                8.      The plaintiff insured, Bruno's Restaurante, Howard Beach Queens, paid $40,000

         per year in premiums to defendant Nationwide for three years -for coverage reasonably

         expected and never received.




                                            Material Facts ofthe Claim



                9.      The subject Nationwide business interruption insurance policy was renewed in

         2019 by the insured Bruno's Restaurante as part of an insurance package with a premium of

         $40,000 per year.



                10.     The business interruption insurance coverage promised is for directphysical loss

         or damage to covered property from a covered cause ofloss.



                11.     In this case, the insurer denies coverage by letter to the insured dated April 2,

         2020 stating "coronavirus and government action" not a covered loss. More specifically, the


                                                     Page 3 of6

                                                        3 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                               INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                5                  Document 1-1 Filed 06/22/20 PageRECEIVED
                                                                    6 of 16 PageID #: 11
                                                                             NYSCEF:  05/27/2020




         insurer stated that pursuant to the terms ofthe policy there has been no physical loss or damage

         to the described premises arisingfrom a covered cause ofloss. See defendant insurer's denial

         letter annexed hereto as Exhibit A.




                12.     The described premises under the policy is Bruno's Restaurante located at 158-

         22A Crosshay Boulevard, Howard Beach New York.




                13.     The insured's claim for coverage ofphysical loss to the described premises arises

         from prohibition of on-premise use ofthe restaurant per the civil authority viz. the New York

         Governor's emergency order prohibiting on-premise operation or use ofthe restaurant.



                14.    Insurance policy Section 5j under the heading Civil Authority expressly promises

         to pay for physical loss or damage to the described premises caused by civil authority which

         prohibits access to the premises ans.mgfrom any covered cause ofloss.



                15.    Introductory paragraph A(3)ofthe policy defining covered cause ofloss states

         cause ofloss is covered unless excluded or limited in the following designated provisions ofthe

         policy: Section B; as limited in Section Af as limited or excluded in Section E]Section F.



                16.    Nevertheless, at pages 5 and 6 ofthe insurer's denial letter (Exhibit A)there is

         quoted Section K ofthe policy entitled Amendments to Property Coverage. Billeted at item 8 of

         Section K is a provision peremptorily stating virus as an orimibus exclusion to coverage. Item 8

         of Section K is thus deceptively written as an omnibus exclusion to coverage inconsistent and




                                                   Page 4 of6

                                                      4 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                 INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                5                  Document 1-1 Filed 06/22/20 PageRECEIVED
                                                                    7 of 16 PageID #: 12
                                                                             NYSCEF:  05/27/2020




         contrary to the prior conditional limitation limiting all exclusions to business loss coverage to

         expressly designated sections other than Section K.




                 17.     The conditional limitation on all policy coverage exclusions limited to designated

         sections is irreconcilable with the outlier omnibus policy exclusion relied upon by the insurer in

         denying coverage. It is ambiguity in coverage created by the contradiction of material terms in

         the insurance policy.



                 18.     Ambiguity favors the insured at law.



                 19.     As a matter oflaw, the defendant insurer is therefore in breach of contract

         denying the claim ofthe plaintiff insured for business interruption loss.




                                  AS AND FOR A FIRST CAUSE OF ACTION
                                               (Breach of Contract)



                20.     The plaintiff repeats and re-alleges paragraphs 1 through paragraph 19 as if fully

         set forth herein.


                21.     That by reason ofthe defendant's breach ofthe promise of business interruption

         insurance, the plaintiff has been damaged in the amount of$360,000(Three Hundred Sixty

         Thousand Dollars) or such other or greater amount as may be proven at a trial ofthis action.




                                                     Page 5 of6

                                                        5 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                5                  Document 1-1 Filed 06/22/20 PageRECEIVED
                                                                    8 of 16 PageID #: 13
                                                                             NYSCEF:  05/27/2020




                WHEREFORE,the plaintiff insured demands judgment as follows:



                1.      On the First Cause of Action against the defendant insurer for breach of contract

         damages in the amount of$360,000(Three Hundred Sixty Thousand Dollars) or such other or

         greater amount as may be proven at a trial of this action.




                2.      Judgment interest and costs.




                3.      Such other and further relief as may he just and proper.



         Dated: New York, New York
                May 27, 2020

                                                              Yours,




                                                                             iN CHESTER LLP
                                                              Attorheyi^^r Plaintiff
                                                              By: Michael S. Cole, Esq.
                                                              767 Third Avenue - 24th Floor
                                                              New York, New York 10017
                                                              Tel: (212)599-1535

                                                              Temporary Operating Address:
                                                              2009 Park Avenue
                                                              P.O. Box 160
                                                              Atlantic Beach, New York 11509




                                                    Page 6 of6

                                                       6 of 6
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                               INDEX NO. 604487/2020
        Case
NYSCEF DOC.   2:20-cv-02756-GRB-AKT
            NO.  6                  Document 1-1 Filed 06/22/20 Page RECEIVED
                                                                     9 of 16 PageID #: 14
                                                                               NYSCEF:  05/27/2020




                                          Exhibit A




     Exhibit A
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                 INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                6                  Document 1-1 Filed 06/22/20 Page 10 of 16 PageID
                                                                    RECEIVED        #: 15
                                                                              NYSCEF:  05/27/2020
                                                                      BRUNO'S RESTAURANTE ITALIANO
                                                                      Page 1 of 7


                                                                      Date prepared   April 2, 2020
                                                                      Claim number    357142-GK
                                                                      Policy number   ACP BPFM3047086185
                                                                      Questions?      Contact Claims Associate
                                                                                      Jacob Taylor
                                                                                      TAYLJ25@nationwide.com
                                                                                      Phone 614-435-2878
                                                                                      Fax 877-304-5166


        BRUNO'S RESTAURANTE ITALIANO
        15822A CROSSBAY BLVD
        HOWARD BEACH, NY 11414-3136




        Claim details
        Insurer:            Nationwide Mutual Insurance Company
        Policyholder:       BRUNO'S RESTAURANTE ITALIANO
        Claim number:       357142-GK
        Loss date:          March 17, 2020

        Dear BRUNO'S RESTAURANTE ITALIANO,

        We completed our review of this business income loss reported to have occurred on March 17, 2020.
        We made every effort to provide a fair and thorough evaluation of your policy of insurance and
        investigation of your loss.

        Based on our investigation and review of your policy contract, Nationwide Mutual Insurance Company's
        opinion is this loss was caused by decrease in business from the coronavirus as well as the resulting
        government actions. We must respectfully advise you that your policy number ACP BPFM3047086185
        does not provide coverage for this loss.

        About our decision
        Our investigation indicates that you operate a restaurant. Due to the coronavirus your business has seen
        a significant decrease in business.


        We have analyzed available coverages under your Premier Businessowners policy (PB0002 01/08) and
        offer the following:


        Your Premier Businessowners policy provides coverage in the event of direct physical loss or damage to
        Covered Property at the described premises, caused by or resulting from a Covered Cause of Loss.
        However, there was no direct physical loss or damage to Covered Property at the described premises
        of:


        15822A Crossbay Blvd Howard Beach, NY 11414


        Coverage for Loss of Business Income is provided as an Additional Coverage under your policy. This
        additional coverage provides that we will pay for the actual loss of “business income” you sustain
        due to the necessary suspension of your "operations" during the "period of restoration". The
        suspension must be caused by direct physical loss of or damage to property at the described premises.
        The loss or damage must be caused by or result from a Covered Cause of Loss. However, the
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                    INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                6                  Document 1-1 Filed 06/22/20 Page 11 of 16 PageID
                                                                    RECEIVED        #: 16
                                                                              NYSCEF:  05/27/2020
                                                                        BRUNO'S RESTAURANTE ITALIANO
                                                                        Claim # 357142-GK
                                                                        Page 2 of 7




        suspension of your business operations was not a result of direct physical loss or damage to property at
        the described premises.


        Civil Authority Additional Coverage provides Business Income loss when the action of civil authority
        prohibits access to the described premises. The action of civil authority must be taken in response to
        damage to property, other than the described premises, from any Covered Cause of Loss. There has
        been no damage to property other than the described premises from a Covered Cause of Loss.


        Your policy also includes New York Amendatory Endorsement (PB9031 06/18) which provides that we
        will not pay for loss or damage caused by or resulting from any virus, bacterium or other microorganism
        that induces or is capable of inducing physical distress, illness or disease. Because damage from Virus or
        Bacteria is excluded, the closing of the business was not the result of a Covered Cause of Loss.


        In summary, based on the relevant policy provisions and the facts of your claim, the business loss has
        not occurred as a result of direct physical loss or damage caused by or resulting from a Covered Cause
        of Loss. Therefore, we are unable to extend coverage for your claim under any of the available
        coverages in your policy.


        The following policy language is provided for your review:



        Policy details
        Your Businessowners policy states the following:


        PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM PB 0002 (ed. 01-08)
        Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine
        rights, duties and what is and is not covered.
        Throughout this policy the words "you" and "your" refer to the Named Insureds shown in the
        Declarations. The words "we", "us" and "our" refer to the Company providing this insurance. Other
        words and phrases that appear in quotation marks have special meaning. Please refer to Section H.
        PROPERTY DEFINITIONS.



        A. COVERAGES
           We will pay for direct physical loss of or damage to Covered Property at the premises described
           in the Declarations caused by or resulting from any Covered Cause of Loss.


           1. COVERED PROPERTY
          Covered Property, as used in this policy, means Buildings and Business Personal Property as
          described in paragraphs a. and b. in this section A.1., if a Limit of Insurance is shown in the
        Declarations for that type of property. HOWEVER, there is no coverage for property described
        under A.2. PROPERTY NOT COVERED, unless an exception is stated for that property.


           3. COVERED CAUSES OF LOSS
           This Coverage Form insures against Risks Of Direct Physical Loss unless the loss is:
              a. Excluded in Section B. EXCLUSIONS;
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                     INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                6                  Document 1-1 Filed 06/22/20 Page 12 of 16 PageID
                                                                    RECEIVED        #: 17
                                                                              NYSCEF:  05/27/2020
                                                                         BRUNO'S RESTAURANTE ITALIANO
                                                                         Claim # 357142-GK
                                                                         Page 3 of 7




              b. Limited in Paragraph A.4. LIMITATIONS in this section; or
            c. Limited or excluded in Section E. PROPERTY LOSS CONDITIONS or Section F. PROPERTY
          GENERAL CONDITIONS; that follow.


          5. ADDITIONAL COVERAGES


              g. Business Income
                 (1) Business Income with Ordinary Payroll Limitation
                    (a) We will pay for the actual loss of “business income” you sustain due to the necessary
                    suspension of your "operations" during the "period of restoration". The suspension must
                    be caused by direct physical loss of or damage to property at the described premises. The
                    loss or damage must be caused by or result from a Covered Cause of Loss. With respect
                    to loss of or damage to personal property in the open or personal property in a vehicle,
                    the described premises include the area within 1,000 feet of the site at which the
                 described premises are located.
                    (b) With respect to the requirements set forth in the preceding paragraph, if you occupy
                    only part of the site at which the described premises are located, your premises means:
                        (i) The portion of the building which you rent, lease or occupy; and
                        (ii) Any area within the building or on the site at which the described premises are
                        located, if that area services, or is used to gain access to, the described premises.
                    (c) We will only pay for loss of “business income” that you sustain during the "period of
                    restoration" and that occurs within the number of consecutive months shown in the
                 Declarations for Business Income – Actual Loss Sustained after the date of direct physical
              loss or damage. We will only pay for “ordinary payroll expenses” for the number of days
              shown in the Declarations for Ordinary Payroll Limit following the date of direct physical
              loss or damage.


              j. Civil Authority
                 (1) We will pay for the actual loss of “business income” you sustain and necessary “extra
                 expense” caused by action of civil authority that prohibits access to the described premises
                 due to direct physical loss of or damage to property, other than at the described premises,
                 caused by or resulting from any Covered Cause of Loss.
                 (2) The coverage for “business income” will begin 72 hours after the time of that action and
                 will apply for a period of up to 30 days after coverage begins.
                 (3) The coverage for necessary “extra expense” will begin immediately after the time of that
                 action and ends:
                    (a) 30 days after the time of that action; or
                    (b) When your “business income” coverage ends; whichever is later.
                 (4) This Civil Authority Additional Coverage is not subject to the Limits of Insurance


              t. Dependent Properties – Business Income
                (1) We will pay for the actual loss of "business income" you sustain due to the necessary and
              unavoidable suspension of your "operations" during the "period of restoration". The
           suspension must be caused by direct physical loss of or damage to "dependent property"
        caused by or resulting from any Covered Cause of Loss.
                 (2) We will only pay for loss of "business income" that occurs within 12 consecutive months
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                   INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                6                  Document 1-1 Filed 06/22/20 Page 13 of 16 PageID
                                                                    RECEIVED        #: 18
                                                                              NYSCEF:  05/27/2020
                                                                       BRUNO'S RESTAURANTE ITALIANO
                                                                       Claim # 357142-GK
                                                                       Page 4 of 7




                after the date of direct physical loss or damage.
                (3 This Dependent Properties – Business Income Additional Coverage is not subject to the
                Limits of Insurance.



        B. EXCLUSIONS
          1. We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss
          or damage is excluded regardless of any other cause or event that contributes concurrently or in
          any sequence to the loss.
          2. We will not pay for loss or damage caused by or resulting from any of the following:
             a. Consequential Losses
                Delay, loss of use or loss of market.


        E. PROPERTY LOSS CONDITIONS
          4. Legal Action Against Us
             No one may bring a legal action against us under this insurance unless:
                a. There has been full compliance with all of the terms of this insurance; and
                b. The action is brought within 1 year after the date on which the direct physical loss or
                damage occurred.


        H. PROPERTY DEFINITIONS
        The terms “you”, “your”, “we”, “us”, “our” and “insured” are defined in the Preamble of this Coverage
        Form. The following words or phrases, which appear in quotation marks throughout this Coverage Form
        and any of its endorsements, are defined as following:


          3. "Business Income" means the:
            a. Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred
            if no physical loss or damage had occurred, but not including any Net Income that would likely
            have been earned as a result of an increase in the volume of business due to favorable business
          conditions caused by the impact of the Covered Cause of Loss on customers or on other
             businesses; plus
             b. Necessary continuing normal operating expenses incurred, while “operations” are suspended,
          including payroll.


          5. "Dependent property" means property owned or operated by others, not including any
        described premises, on whom you depend on to:
             a. Deliver materials or services to you, or to others for your account. Services does not include
             water, steam, fuel, communication, or power supply services.
             b. Purchase your products or services.
             c. Manufacture products for delivery to your customers under contract of sale.
             d. Attract customers to your business. But this does not include firms in the business of
             promoting or advertising your business.


          10. "Operations" mean your business activities occurring at the described premises.
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                     INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                6                  Document 1-1 Filed 06/22/20 Page 14 of 16 PageID
                                                                    RECEIVED        #: 19
                                                                              NYSCEF:  05/27/2020
                                                                         BRUNO'S RESTAURANTE ITALIANO
                                                                         Claim # 357142-GK
                                                                         Page 5 of 7




          12. "Period of restoration" means:
             a. For other than the Dependent Properties Additional Coverage and Business Income and Extra
             Expense – Increased Period of Restoration Due to Ordinance or Law Additional Coverage:
                 (1) The period of time that:
                    (a) Begins the number of hours shown in the Declarations after the time of direct physical
                 loss or damage caused by or resulting from any Covered Cause of Loss at the described
                     premises; and
                     (b) Ends on the earlier of:
                        (i) The date when the property at the described premises should be repaired, rebuilt
                        or replaced with reasonable speed and similar quality; or
                        (ii) The date when business is resumed at a new permanent location.
                 (2) "Period of restoration" does not include any increased period required due to the
                 enforcement of any ordinance or law that:
                     (a) Regulates the construction, use or repair, or requires the tearing down of any property;
                     or
                     (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat,
                     detoxify or neutralize, or in any way respond to or assess the effects of "pollutants".
                 (3) The expiration date of this policy will not cut short the "period of restoration".
             (...)
             c. For Dependent Properties Additional Coverage:
                 (1) The period of time that:
                     (a) Begins:
                        (i) 24 hours after the time of direct physical loss or damage for Business Income
                        Additional Coverage; or
                        (ii) Immediately after the time of direct physical loss or damage for Extra Expense;
                        Caused by or resulting from any Covered Cause of Loss at the premises of the
                        "dependent property"; and
                     (b) Ends on the earlier of:
                        (i) The date when the property at the premises of the "dependent property" should be
                     repaired, rebuilt or replaced with reasonable speed and similar quality; or
                        (ii) The date when your business is resumed at a permanent new location.
                 (2) "Period of restoration" does not include any increased period required due to the
                 enforcement of any ordinance or law that:
                     (a) Regulates the construction, use or repair, or requires the tearing down of any property;
                     or
                     (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat,
                     detoxify or neutralize, or in any way respond to or assess the effects of "pollutants".
                 (3) The expiration date of this policy will not cut short the "period of restoration".


        The policy also includes the New York Amendatory Endorsement (PB9031 06/18) and the following
        applies:


        K. AMENDMENTS TO THE PROPERTY COVERAGE FORM
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                    INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                6                  Document 1-1 Filed 06/22/20 Page 15 of 16 PageID
                                                                    RECEIVED        #: 20
                                                                              NYSCEF:  05/27/2020
                                                                        BRUNO'S RESTAURANTE ITALIANO
                                                                        Claim # 357142-GK
                                                                        Page 6 of 7




           7. The exclusion set forth in paragraph 8. below applies to all coverage under the PROPERTY
        COVERAGE in all forms and endorsements that comprise this Businessowners Policy, except as
        provided in paragraph 9 below. This includes but is not limited to forms or endorsements that
        cover property damage to buildings or personal property and forms or endorsements that cover
        business income, extra expense or action of civil authority.


           8. We will not pay for loss or damage caused by or resulting from any virus, bacterium or other
           microorganism that induces or is capable of inducing physical distress, illness or disease.


           9. However, the exclusion in paragraph 8. above does not apply to the following:
              a. Loss or damage caused by or resulting from fungus. Such loss or damage is addressed in a
              separate exclusion in this Businessowners Policy; or
             b. Coverage otherwise provided under the Food Contamination Additional Coverage in the
             Food Service Plus Endorsement PB 20 02 if that endorsement is attached to this
           Businessowners Policy.


           10. The terms of the exclusion in paragraph 8. above, or the inapplicability of this exclusion to a
           particular loss, do not serve to create coverage for any loss that would otherwise be excluded
           under this Businessowners Policy.

        Additional information
        We expressly reserve all other rights, defenses, or contentions, which are available to us under the
        policy of insurance, by law or otherwise, and do not waive any such rights or defenses which we now
        have or which may become known to us in the future.

        NEW YORK INSURANCE REGULATIONS REQUIRE US TO ADVISE YOU THAT IN THE EVENT YOU
        WISH TO CONTEST THIS DENIAL IN LITIGATION, THE POLICY REQUIRES YOU TO COMMENCE AN
        ACTION WITHIN 2 YEAR(S) OF THE DATE OF LOSS. To recover damages from this claim, you must
        either settle your claim or file a lawsuit against the responsible party(ies) before the Statute of
        Limitations expires.

        If you have information about this claim that may affect our current decision — please forward it to us
        as soon as possible.

        For more information
        If you have any questions or concerns, please contact me at 614-435-2878 or
        TAYLJ25@nationwide.com.

        Sincerely,

        Jacob Taylor
        Nationwide Mutual Insurance Company
        PO Box 182068
        Columbus, OH 43218-2068

        Should you wish to take this matter up with the New York State Department of Financial Services, you
        may file with the Department either on its website at
        http://www.dfs.ny.gov/consumer/fileacomplaint.htm or you may write to or visit the Consumer
        Assistance Unit, Financial Frauds and Consumer Protection Division, New York State Department of
        Financial Services, at: One State Street, New York, NY 10004; One Commerce Plaza, Albany, NY 12257;
FILED: NASSAU COUNTY CLERK 05/27/2020 03:02 PM                                                INDEX NO. 604487/2020
        CaseNO.
NYSCEF DOC.  2:20-cv-02756-GRB-AKT
                6                  Document 1-1 Filed 06/22/20 Page 16 of 16 PageID
                                                                    RECEIVED        #: 21
                                                                              NYSCEF:  05/27/2020
                                                                      BRUNO'S RESTAURANTE ITALIANO
                                                                      Claim # 357142-GK
                                                                      Page 7 of 7




        1399 Franklin Avenue, Garden City, NY 11530; or Walter J. Mahoney Office Building, 65 Court Street,
        Buffalo, NY 14202. Call 212-480-6400 or toll free 800-342-3736 (M-F from 8:30am – 4:30pm).

        Any person who knowingly and with intent to defraud an insurance company or other person
        files an application for insurance or statement of claim containing any materially false
        information, or conceals for the purpose of misleading, information concerning any fact
        material thereto, commits a fraudulent insurance act, which is a crime, and shall also be
        subject to civil penalty not to exceed five thousand dollars and the stated value of the claim
        for each such violation.
